DETAILED ACTION
Claims 1-20 are currently pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 03/10/2021, 04/06/2022 and 04/07/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
In the interest of maintaining conformity with the instantiation of an antecedent in each of the independent claims, the examiner objects to dependent Claims 2-7 and 9-14 because the claims do not refer back to the independent claim, but rather give the impression that there is a new method/system being claimed. In other words, the examiner requests that the applicant change the first word of each of the above dependent claims from “A” to “The”.
Claim 1 is objected to because of the following informalities:
Line 9, change “good signals” to “the good signals”.
Line 10, change “bad signals” to “the bad signals”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities: line 5 (last line), change the coma “,” after “values” to a period “.”. Appropriate correction is required.
Claim 4 is objected to because of the following informalities: change “aa amplitude offset defects analysis” to “an amplitude offset defects analysis”. Appropriate correction is required.
Claim 5 is objected to because of the following informalities:
Line 1, this claim is dependent on itself. This should be amended to be dependent on claim 4, based on the antecedences of “an amplitude offset defects analysis”.
Lines 1-2, change “amplitude offset defects analysis” to “the amplitude offset defects analysis”.
Line 4, change “the tester” to “the tester system”.
Appropriate correction is required.
Claim 13 is objected to because of the following informalities: 
line 2, change “an eye scanner” to “the eye scanner”.
line 3, change “electrostatic discharge defects” to “the electrostatic discharge defects”. Appropriate correction is required.
Claim 15 is objected to because of the following informalities: line 1, In the limitation “A test system analysis method comprising;” change the semicolon “;” to a colon “:”. Appropriate correction is required.
Claims 18 and 20 are objected to because of the following informalities: last line, change “the horizontal axis” to “the horizontal graphical representation axis”. Appropriate correction is required.
Claim 19 is objected to because of the following informalities: line 1, change the coma “,” after “19” to a period “.”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, 8, 11, 13, 16 and 18:
The term “problems” in relation to being associated with electrostatic discharges in claim 1, 7, 8, 11, 13, 16 and 18 is a relative term which renders the claim indefinite. The term “problems” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such, the following limitations, problems associated with electrostatic discharges (claim 1), problems associated with electrostatic discharge defects (claims 7, 8, 13), indicate an electrostatic problem (claim 11), problems associated with potential electrostatic discharge interference (claim 16) and having potential electrostatic discharge problems (claim 18) renders these claims indefinite because it is not clear by the claim limitations what exactly constitutes the “problems”. As a result, the above mention limitations will not be examined on the merits. It is also noted that any art that analyzes the data eye diagram for various defects reads on these limitations. 
Claim 3:
This claim recites the limitation "the tester self-diagnostics" in line 4.  There is insufficient antecedent basis for this limitation in the claim. This can be overcome by reciting this phrase as “as failing self-diagnostics of the tester system”.
Claim 5:
The phrase “appropriate signals” renders this claim indefinite because it is not clear what “appropriate” means by the context of the claim limitations. Clarification and correction are required.
Claim 6:
The phrase “expected norms” renders this claim indefinite because it is not clear what “expected norms” mean by the context of the claim limitations. Clarification and correction are required.
Claim 10:
This claim recites the limitation "the analyzing" in line 1.  There is insufficient antecedent basis for this limitation in the claim. There is no analyzing step in claim 8, in which this claim depends.
Claim 12:
This claim recites the limitation "the analyzing" in line 1.  There is insufficient antecedent basis for this limitation in the claim. There is no analyzing step in claim 8 or 9, in which this claim depends.
The phrase “expected norms” renders this claim indefinite because it is not clear what “expected norms” mean by the context of the claim limitations. Clarification and correction are required.
Claim 15:
This claim recites the limitation "the received test signal characteristics" in line 4.  There is insufficient antecedent basis for this limitation in the claim. This can be overcome by reciting this limitation as “correlating characteristics of the received test signal to eye scan configuration data”.
Claim 16:
This claim recites the limitation "the image" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18:
This claim recites the limitation "the early and late eye pattern end points" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
This claim recites the limitation "the eye pattern end points" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20:
This claim recites the limitation "the eye pattern" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 17, and 19:
These claims are also rejected because they depend on a base rejected claim and have the same problems of indefiniteness and/or insufficient antecedent basis.

Due to the plethora of ambiguities in the claims the Examiner is interpreting the claims as being anticipated and/or being unpatentable over Meixner et al. (External Loopback Testing Experiences with High Speed Serial Interfaces, 2008, IEEE, pp. 1-10) as shown below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meixner et al. (External Loopback Testing Experiences with High Speed Serial Interfaces, 2008, IEEE, pp. 1-10).
Claim 1:
Meixner teaches a tester system (Fig. 1, Loopback paths on HSIO) diagnostic method comprising: 
forwarding test signals (Fig. 1, on-die-loopback ANEELB1 or test load board-loopback ANELB2) to a loopback component (Fig. 1, DUT/IO circuits); 
receiving the test signals (Fig. 1, on-die-loopback ANEELB1 or test load board-loopback ANELB2) from the loopback component (Fig. 1, DUT/IO circuits); 
analyzing the test signals (Fig. 1, on-die-loopback ANEELB1 or test load board-loopback ANELB2) to diagnose whether or not the test system is experiencing problems A timing margining test assesses the data eye width and pass/fail determination is based upon the minimum width, Section 3), in which good test signals are tracked in the space in the opening of an associated eye pattern and bad signals are outside the center portion of the eye pattern and form a boundary of the eye pattern (Figure 3 illustrates a timing margining test. Ideally, the RX strobe would be centered in the data eye, and the right/left margin would be ½ UI (Unit Interval, ideal data eye width) each. In reality, jitter, circuit nonidealities, setup/hold time, trace length mismatch and clock recovery inaccuracy causes the margins to be reduced and unequal. By moving the sampling points in both directions, one executes a timing margining test. The test can be structured to search until a pattern mismatch is detected or to move to a predetermined point. Pass/fail is then determined, Fig. 3, Section 4), wherein good signals are signals that are received substantially the same as transmitted and bad signals are not received substantially the same as transmitted. (Table 2, Figs. 5-7). Meixner also teaches [d]ata eye margin test used in conjunction with loopback configuration has become a popular Design for Test (DFT) based test method for high speed links. (Abstract). Data eye margining tests have been adopted by companies, usually facilitated by on-die or off-die loopback. (Section 1).
Claim 2:
Meixner teaches the analyzing includes a skew variation analysis to determine if a differential skew offset exists. (Figure 5 illustrates an RX method which tests the perceived RX data eye height by manipulating the voltage offset of a variable offset comparator (VOC), Section 4, Table 2, Figs. 5-7).
Claim 3:
 Meixner teaches the skew variation analysis includes determining if scanner eye pattern end points are outside of acceptable offset values from the horizontal axis, wherein transmitters and receivers of a lane are identified as failing the tester self-diagnostics for signals that are outside the acceptable offset values (Figure 5 illustrates an RX method which tests the perceived RX data eye height by manipulating the voltage offset of a variable offset comparator (VOC), Section 4, Table 2, Figs. 3, 5-7).  
Claim 4:
Meixner teaches the analyzing includes aa amplitude offset defects analysis to determine if a differential amplitude offset exists (Figure 5 illustrates an RX method which tests the perceived RX data eye height by manipulating the voltage offset of a variable offset comparator (VOC), Section 4, Table 2, Figs. 3, 5-7).  
Claim 5:
Meixner teaches amplitude offset defects analysis includes determining if there is a difference in eye pattern opening over time, wherein a narrower difference in eye pattern opening size over time indicates a defect in the ability of the tester to properly transmit and receive appropriate signals (Figure 5 illustrates an RX method which tests the perceived RX data eye height by manipulating the voltage offset of a variable offset comparator (VOC), Section 4, Table 2, Figs. 3, 5-7).  
Claim 6:
Meixner teaches the analyzing includes determining if variations in the resulting eye scan configuration data deviates from expected norms (Figure 5 illustrates an RX method which tests the perceived RX data eye height by manipulating the voltage offset of a variable offset comparator (VOC), Section 4, Table 2, Figs. 3, 5-7).  
Claim 7:
Meixner teaches the analysis includes identification of diagnostic problems (Figure 5 illustrates an RX method which tests the perceived RX data eye height by manipulating the voltage offset of a variable offset comparator (VOC), Section 4, Table 2, Figs. 3, 5-7) 
Claim 8:
Meixner teaches a tester system (Fig. 1, Loopback paths on HSIO) comprising: 
a loopback component (Fig. 1, DUT/IO circuits) configured to receive test signals (Fig. 1, on-die-loopback ANEELB1 or test load board-loopback ANELB2) and return the test signals (Fig. 1, on-die-loopback ANEELB1 or test load board-loopback ANELB2); and 
test equipment (Fig. 1, Chip2/Tester) configured to forward the test signals (Fig. 1, on-die-loopback ANEELB1 or test load board-loopback ANELB2) to the loopback component (Fig. 1, DUT/IO circuits) and receive the test signals (Fig. 1, through RX pad) from the loopback component (Fig. 1, from DUT/IO circuits TX pad), wherein the test equipment includes diagnostic capabilities identifying problems (Section 4, Table 2, Figs. 3, 5-7)  
Claim 15:
Meixner teaches a test system (Fig. 1, Loopback paths on HSIO) analysis method comprising: 
forwarding test signals (Fig. 1, on-die-loopback ANEELB1 or test load board-loopback ANELB2) to a loopback component (Fig. 1, DUT/IO circuits); 
receiving the test signals (Fig. 1, on-die-loopback ANEELB1 or test load board-loopback ANELB2) from the loopback component (Fig. 1, DUT/IO circuits); 
correlating the received test signal characteristics to eye scan configuration data (Figure 3 illustrates a timing margining test. Ideally, the RX strobe would be centered in the data eye, and the right/left margin would be ½ UI (Unit Interval, ideal data eye width) each. In reality, jitter, circuit nonidealities, setup/hold time, trace length mismatch and clock recovery inaccuracy causes the margins to be reduced and unequal. By moving the sampling points in both directions, one executes a timing margining test. The test can be structured to search until a pattern mismatch is detected or to move to a predetermined point. Pass/fail is then determined, Fig. 3, Section 4); and 
analyzing the eye scan configuration data, including analyzing symmetry of a graphical representation of the eye scan configuration data with respect to a horizontal graphical representation axis (A timing margining test assesses the data eye width and pass/fail determination is based upon the minimum width, Section 3). (Table 2, Figs. 5-7).
Claim 16:
Meixner teaches the graphical representation information corresponds to an eye pattern that is analyzed and if the image is not symmetrical around the horizontal graphical representation axis, a test channel transmitting and receiving the test signals is determined to have problems (Figure 5 illustrates an RX method which tests the perceived RX data eye height by manipulating the voltage offset of a variable offset comparator (VOC), Section 4, Table 2, Figs. 3, 5-7) 
Claim 17:
Meixner teaches an early crossover point is offset or shifted above the horizontal graphical representation axis and a late crossover point is offset or shifted below the horizontal axis (Figure 5 illustrates an RX method which tests the perceived RX data eye height by manipulating the voltage offset of a variable offset comparator (VOC), Section 4, Table 2, Figs. 3, 5-7).  
Claim 18:
Meixner teaches the analyzing includes a crossover offset analysis comprising: scanning the boundaries of an eye pattern to determine the early and late eye pattern end points; determining if the eye pattern end points are outside of acceptable offset values from the horizontal axis; and identifying eye pattern end points that are outside acceptable offset values and corresponding lane transmitters and receivers as failing tester self-diagnostics and having potential electrostatic discharge problems (Figure 5 illustrates an RX method which tests the perceived RX data eye height by manipulating the voltage offset of a variable offset comparator (VOC), Section 4, Table 2, Figs. 3, 5-7).  
Claim 19:
Meixner teaches the eye scan configuration data corresponds to a plurality of eye scan representations from a test channel over time and respective ones of the plurality of eye scan representations that have different opening widths that indicate a defect in the ability of the test channel to properly transmit and receive test signals, including adequately maintaining differential signal relationships (Figure 5 illustrates an RX method which tests the perceived RX data eye height by manipulating the voltage offset of a variable offset comparator (VOC), Section 4, Table 2, Figs. 3, 5-7).  
Claim 20:
Meixner teaches the analyzing includes determining if openings (Fig. 6, eye open)/closures (Fig. 6, eye closed) of the eye patterns are symmetrical with respect to the horizontal axis (Figure 5 illustrates an RX method which tests the perceived RX data eye height by manipulating the voltage offset of a variable offset comparator (VOC), Section 4, Table 2, Figs. 3, 5-7).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Meixner et al. (External Loopback Testing Experiences with High Speed Serial Interfaces, 2008, IEEE, pp. 1-10).
Claim 9:
 the test equipment includes a data eye scanner that creates resulting eye scan configuration data based upon characteristics of the test signals received from the loopback component.
Meixner does not explicitly teach the test equipment includes a data eye scanner. However, Meixner does teach creates resulting eye scan configuration data based upon characteristics of the test signals received from the loopback component in that Figure 3 illustrates a timing margining test. Ideally, the RX strobe would be centered in the data eye, and the right/left margin would be ½ UI (Unit Interval, ideal data eye width) each. In reality, jitter, circuit nonidealities, setup/hold time, trace length mismatch and clock recovery inaccuracy causes the margins to be reduced and unequal. By moving the sampling points in both directions, one executes a timing margining test. The test can be structured to search until a pattern mismatch is detected or to move to a predetermined point. Pass/fail is then determined. (Fig. 3, Section 4), wherein good signals are signals that are received substantially the same as transmitted and bad signals are not received substantially the same as transmitted. (Table 2, Figs. 5-7). Meixner also teaches [d]ata eye margin test used in conjunction with loopback configuration has become a popular Design for Test (DFT) based test method for high speed links. (Abstract). Data eye margining tests have been adopted by companies, usually facilitated by on-die or off-die loopback. (Section 1). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to Meixner has a data eye scanner, although not explicitly shown. The artisan would be motivated to do so because Meixner would not be able to obtain the data eye results shown in Figs. 3 and 5-7 without one.  
Claim 10:
Meixner teaches the analyzing includes determining height and width of a resulting graphical representation of the eye scan configuration data (Figure 5 illustrates an RX method which tests the perceived RX data eye height by manipulating the voltage offset of a variable offset comparator (VOC), Section 4, Table 2, Figs. 3, 5-7).  
Claim 11:
Meixner teaches the eye scanner takes single shot scans allowing different eye scan configuration data to be captured over time (Fig. 3, sampling points), wherein height and width of a resulting graphical representation of the eye scan configuration data are determined and differences over time in the width (By moving the sampling points in both directions, one executes a timing margining test. The test can be structured to search until a pattern mismatch is detected or to move to a predetermined point. Pass/fail is then determined, Fig. 3, Section 4) 
Claim 12:
Meixner teaches the analyzing includes determining if there are distortions and abnormalities that deviate from expected norms for resulting eye scan configuration data (Figure 5 illustrates an RX method which tests the perceived RX data eye height by manipulating the voltage offset of a variable offset comparator (VOC), Section 4, Table 2, Figs. 3, 5-7).  
Claim 13:
Meixner teaches the test equipment includes a sequencer that controls an eye scanner to be able to effectively catch problems This paper summarizes the DFT circuitry and test methods for supporting high speed serial interfaces (e.g. S-ATA,), Abstract. [H]igher bandwidth interfaces in computing devices (e.g. PCI ExpressTM) has resulted in the adoption of high speed serial interfaces (HSIO) similar to those found in communication devices, Section 1).  






Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Meixner et al. (External Loopback Testing Experiences with High Speed Serial Interfaces, 2008, IEEE, pp. 1-10), in view of Sunter et al. (Structural Tests for Jitter Tolerance in SerDes Receivers, 2005, IEEE, pp 1-10).
Claim 14:
Meixner does not explicitly teach the test equipment includes Field Programmable Gate Array (FPGA) hardware. However, Meixner does teach test equipment includes a state machine configured to achieve tight synchronization of an eye scanner sampler at the start of signaling. (A state machine or a counter can be used to advance through timing increments, voltage offsets, or compensation values, Section 10, pg. 10; Fig. 4, State machine for Dynamic Tracking).   Sunter teaches in an analogous art loopback testing and eye diagram analysis using an off-the-shelf FPGA SerDes transceiver IC. Section 1, left column, last paragraph). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to use and off-the-shelf FPGA in the test equipment. The artisan would be motivated to do so because the use of FPGAs in implementing circuits is well known in the art and a person with ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp. (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Arora et al. (SERDES External Loopback Test Using Production Parametric-Test Hardware, 2016, IEEE, pp. 1-7) teaches External loopback testing is an industry standard test for serializer-deserializer (SERDES) interfaces, and it is used to test for at-speed defects in the analog transmission (TX) and reception (RX) buffers. The specific test involves sending pseudorandom bit sequence (PRBS) at high speed from the TX side, looping on the load-board and receiving on the RX side where the sequence is checked to calculate bit error rate (BER). To achieve parametric coverage on the buffers, it is required to have tester access at the SERDES pins. However, the on-board component populated for this tester access may lead to poor channel insertion and return loss due to reflections from these additional components. This, in turn, may lead to unacceptable BER at higher data rates. Consequently, it is a common practice to use one type of load-board for parametric/DC testing and another type for AC/at-speed testing. (Abstract). See Fig. 11. Eye opening of the external loopback link at 5 Gbps, Section V.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J TABONE JR whose telephone number is (571)272-3827. The examiner can normally be reached M-F 9 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN J TABONE  JR/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        07/30/2022